Citation Nr: 1012347	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  05-00 170A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD) from September 12, 
2003 to July 21, 2004.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel





INTRODUCTION

The appellant served on active duty from August 1965 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Procedural History

The appellant brought his initial claim of entitlement to 
service connection for PTSD in October 2003.  In June 2004, 
the RO granted entitlement to service connection for PTSD 
and assigned a 30 percent disability rating, effective March 
31, 2003.  In August 2004, the appellant submitted a Notice 
of Disagreement with the 30 percent disability rating.  A 
December 2004 rating decision found clear and unmistakable 
error with regard to the assigned effective date for the 
appellant's PTSD and corrected it to October 6, 2003 (the 
date of the appellant's original claim).  Thereafter, a 
Statement of the Case was issued in December 2004, 
increasing the appellant's PTSD disability rating from 30 
percent to 50 percent, effective October 6, 2003.  The 
appellant timely perfected his appeal in January 2005.  A 
September 2006 rating decision continued the appellant's 50 
percent disability rating and a Supplemental Statement of 
the Case was issued in November 2006.  

In June 2007, this claim came before the Board.  At that 
time, the Board held: the appellant was not entitled to a 
disability rating in excess of 30 percent prior to September 
12, 2003; the appellant was entitled to a 50 percent 
disability rating from September 12, 2003 to July 21, 2004; 
and the appellant was entitled to a 100 percent disability 
rating from July 22, 2004.  Thereafter, the appellant filed 
a Notice of Appeal (NOA) with the United States Court of 
Appeals for Veterans Claims (Court) indicating his 
disagreement with the Board's June 2007 decision.  The Court 
issued a December 2008 Order vacating, in part, the June 
2007 Board decision and remanding the appeal for 
readjudication consistent with the parties' Joint Motion for 
Remand (JMR).
In May 2009, the Board again denied the appellant's claim of 
entitlement to a disability rating in excess of 50 percent 
for PTSD from September 12, 2003 to July 21, 2004.  The 
appellant again submitted a NOA to the Court, indicating his 
disagreement with the May 2009 Board decision.  The Court 
issued a November 2009 Order vacating the May 2009 Board 
decision and remanding the appeal back to the Board for 
readjudication consistent with the parties' JMR.


FINDINGS OF FACT

1.  Between September 12, 2003 and July 21, 2004, the 
medical and other evidence of record indicates that the 
appellant's PTSD was manifested by depression, severe 
anxiety, visual hallucinations, difficulty remembering, 
difficulty concentrating, sleep impairment, impaired impulse 
control, isolationism, intrusive thoughts and flashbacks, 
nightmares, anger, irritability, hypervigilance and 
hyperarousal.

2.  Between September 12, 2003 and July 21, 2004, the 
medical and other evidence of record did not indicate the 
appellant's PTSD was manifested by gross impairment in 
thought processes or communication, grossly inappropriate 
behavior, neglect of personal appearance or hygiene, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, or memory loss for names of 
close relatives or own name due to his service-connected 
PTSD.

3.  Between September 12, 2003 and July 21, 2004, the 
medical and other evidence of record does not indicate that 
the appellant's service-connected PTSD was so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority was required.






CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating of 70 
percent for the service-connected PTSD have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2009).

2.  Application of extraschedular provisions is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  
The appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained 
in the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.

The instant claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490 (2006); see also 38 U.S.C. § 5103(a) (West 2002).  
Compliance with the first Pelegrini II element requires 
notice of these five elements in initial ratings cases.  See 
Dunlop v. Nicholson, 21 Vet. App. 112 (2006). 

Prior to initial adjudication of the appellant's claim, a 
letter dated in March 2004 fully satisfied the duty to 
notify provisions, including notice of the degree of 
disability.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The 
appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.



Furthermore, the Board notes that the appellant has been 
represented by counsel during the course of this claim.  
Counsel has argued the substance of this case in all 
communications with VA, making reference to the standards of 
proof and the burdens necessary to establish entitlement to 
an increased disability rating for PTSD.  These statements 
demonstrate that the appellant had actual knowledge of the 
notice requirements of the VCAA.  The Board concludes that 
any error in the provision of VCAA compliant notice was 
harmless.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2008) (harmless error).  In view of the 
foregoing, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate his 
appellate claim, as well as the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  
In addition, where the evidence of record does not reflect 
the current state of the appellant's disability, a VA 
examination must be conducted.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the appellant an appropriate VA examination 
in April 2004.  See 38 C.F.R. § 3.327(a) (2009).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
VA examination was conducted.  See VAOPGCPREC 11-95.  The 
April 2004 VA examination report is thorough and supported 
by VA outpatient treatment records.  The examination in this 
case is adequate upon which to base a decision.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a 
medical opinion is adequate if it provides sufficient detail 
so that the Board can perform a fully informed evaluation of 
the claim).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The appellant seeks an increased disability rating in excess 
of the currently assigned 50 percent for his service-
connected PTSD from September 12, 2003 to July 21, 2004.

Relevant Law and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2009).

A request for an increased rating must be viewed in light of  
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2009); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Court has held that an appeal from an initial rating is 
a separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].

Assignment of Diagnostic Code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based 
on such factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629  
(1992).  In this case, the Board has considered whether 
another rating code is "more appropriate" than that used by 
the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The appellant's psychiatric disorder is currently rated 
under 38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2009).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to 
the primary diagnosed disability in the appellant's case 
(PTSD).  In any event, with the exception of eating 
disorders, all mental disorders including PTSD are rated 
under the same criteria in the rating schedule.  Therefore, 
rating under another diagnostic code would not produce a 
different result.  Moreover, the appellant has not requested 
that another diagnostic code be used.

Accordingly, the Board concludes that the appellant is 
appropriately rated under Diagnostic Code 9411.

Specific Rating Criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130 (2009).  The 
pertinent provisions of 38 C.F.R. § 4.130 concerning the 
rating of psychiatric disabilities read in pertinent part as 
follows:

100 percent:  Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for 
names of close relatives, own occupation or name.

70 percent:  Occupational and social impairment, 
with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like 
setting); inability to establish and maintain 
effective relationships.

50 percent:  Occupational and social impairment 
with reduced reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; 
difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty establishing 
effective work and social relationships.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

The Board's inquiry is not necessarily strictly limited to 
the criteria found in the VA rating schedule.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth 
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating].

Global Assessment of Functioning 

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association 's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  

Mittleider Concerns

The Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 
Vet. App. 136, 140 (1996).

The Board is presented with a record on appeal which 
indicates that in addition to the appellant's service-
connected PTSD, he also has diagnoses of substance abuse.  
The record does not contain any medical evidence 
differentiating the symptomatology associated with the 
appellant's PTSD and his substance abuse.  The Board will, 
therefore, attribute all current psychiatric symptoms to the 
appellant's service-connected PTSD.

Analysis

The appellant's service-connected PTSD is currently rated 50 
percent disabling for the period of September 12, 2003 to 
July 21, 2004.  The Board has reviewed the evidence in order 
to determine whether the criteria for a 70 percent 
disability rating or higher have been met or approximated.

Review of the record for the time period in question reveals 
that upon mental status examination in April 2004, the 
appellant denied homicidal ideation, but stated that he had 
some suicidal ideation and did not care if he died.  See VA 
Medical Center (VAMC) Treatment Record, April 12, 2004.  
Accordingly, the Board finds that suicidal ideation has been 
demonstrated by the medical evidence.

With regard to the appellant's speech, there is no medical 
evidence that the appellant experiences intermittently 
illogical, obscure, or irrelevant speech.  See VAMC Mental 
Health Triage note, September 12, 2003; VAMC Mental Health 
Assessment, September 15, 2003; VAMC Addiction Index Survey, 
September 25, 2003; VAMC Social Work Note, October 1, 2003; 
VAMC Mental Health Note, October 3, 2003; VA PTSD 
Examination Report, April 1, 2004.  The evidence of record 
does demonstrate, however, that the appellant performs 
obsessional rituals interfering with routine activities.  
Specifically, during the appellant's participation in the VA 
Substance Abuse Residential Rehabilitation Treatment 
Program, he indicated that he woke up every one to two hours 
at night to check the house and to make sure things were 
okay.  See VAMC Treatment Note, September 12, 2003.  The 
Board finds that obsessional rituals have been demonstrated 
by the medical evidence.

The appellant has consistently complained of and 
demonstrated serious depression during the period in 
question.  See VAMC Addiction Index Survey, September 25, 
2003; VAMC Social Work Note, October 1, 2003; and VA PTSD 
Examination Report, April 1, 2004.  The record demonstrates 
that the appellant's depression is also manifested by his 
inability to control his violent behavior.  See VAMC 
Addiction Index Survey, September 25, 2003.  Specifically, 
the appellant noted that he became enraged at work, kicking 
and throwing barrels, when he believed he had to do more 
work than others.  See VAMC Treatment Note, April 12, 2004.  
The Board finds that depression and impaired impulse control 
have been demonstrated by the medical evidence.

There is no medical evidence of record indicating that the 
appellant experienced spatial disorientation.  Further, the 
VA examiners reported that the appellant was oriented to 
person, place, and time.  Additionally, the medical evidence 
does not indicate that the appellant demonstrated a neglect 
of personal appearance and/or hygiene.

There is substantial evidence that the appellant displays an 
inability to establish and maintain effective work and 
social relationships.  The evidence of record demonstrates 
that during the time period in question, the appellant 
maintained employment as a janitor, but during the night 
shift, from 11:00pm to 7:00am, when he could avoid 
interaction with people.  He stated that he preferred to be 
alone.  See VA PTSD Examination Report, April 1, 2004.  The 
evidence further demonstrated that the appellant 
demonstrated significant anxiety, isolationism, 
hallucinations (seeing shadows in his peripheral vision) and 
that he heard voices.  See VAMC Mental Health Triage note, 
September 12, 2003; VAMC Mental Health Assessment, September 
15, 2003; VAMC Addiction Index Survey, September 25, 2003; 
VAMC Social Work Note, October 1, 2003; VAMC Mental Health 
Note, October 3, 2003; VA PTSD Examination Report, April 1, 
2004.  

The Board notes that the appellant was provided with GAF 
scores ranging from 51 to 58 during the course of the appeal 
period.  GAF scores ranging from 51 to 60 typically reflect 
more moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  See 38 C.F.R. 
§ 4.130 (2009) [incorporating by reference VA's adoption of 
the DSM-IV for rating purposes].  The Board notes, however, 
that an examiner's classification of the level of 
psychiatric impairment, by words or by a GAF score, is to be 
considered but is not determinative of the percentage rating 
to be assigned.  See VAOPGCPREC 10-95.  In the present case, 
the Board does not find the assigned GAF scores to 
adequately reflect the level of the appellant's disability.

The appellant did not demonstrate all of the symptomatology 
consistent with the assignment of a 70 percent rating, for 
example speech that was intermittently illogical, obscure, 
or irrelevant, neglect of personal appearance of hygiene, or 
spatial disorientation.  However, having all of the symptoms 
found in the schedular criteria is not required for a 70 
percent rating to be assigned.  See 38 C.F.R. § 4.7 (2009).  
In the Board's estimation, symptomatology sufficient to 
approximate that which allows for the assignment of a 70 
percent rating has been demonstrated.

In summary, after a thorough review of the evidence, the 
Board finds that the impact of the appellant's PTSD on his 
social and industrial functioning is sufficient to 
approximate the degree of impairment contemplated by a 70 
percent rating for the period September 12, 2003 to July 21, 
2004.  Criteria for the assignment of a 70 percent rating 
which have arguably been met or approximated include 
suicidal ideation, depression affecting the ability to 
interact with others, impaired impulse control, difficulty 
adapting to stressful circumstances such as work, and 
inability to establish and maintain effective relationships.  
Accordingly, the Board concludes that an increased rating to 
70 percent is warranted based on the appellant's manifested 
PTSD symptomatology.

The Board also considered the appellant's entitlement to a 
100 percent disability rating.  See A.B. v. Brown, 6 Vet. 
App. 35, 38 (1993) [when a veteran is not granted the 
maximum benefit allowable under the Rating Schedule, the 
pending appeal as to that issue is not abrogated].  For the 
reasons expressed immediately below, the Board has 
determined that the evidence does not support a conclusion 
that the appellant has symptoms of total occupational and 
social impairment due to PTSD.

It is undisputed that the appellant has a history of 
suicidal ideation and he has exhibited aggressive behaviors 
during the appeal period by throwing barrels at work.  See 
VAMC Treatment Note, April 12, 2004.  However, the medical 
evidence does not support a finding that such symptomatology 
rises to the level of persistent danger of hurting self or 
others as is contemplated for the assignment of a 100 
percent disability rating.  The appellant repeatedly 
indicated that he did not believe he would follow through on 
any suicidal thoughts and that he did not experience 
homicidal ideation or intention.  See, e.g., VA PTSD 
Examination Report, April 1, 2004.

Further, there is no medical evidence that the appellant 
exhibited gross impairment in thought processes or 
communication, disorientation to time and place, or the 
inability to perform activities of daily living including 
maintenance of minimal personal hygiene.  A review of the 
medical evidence indicated that the appellant's psychiatric 
symptomatology as due to his service-connected PTSD centers 
on his depression, hypervigilance, serious depression and 
anxiety, impaired affect, anger, irritability, and inability 
to establish and maintain effective relationships.  As 
detailed in the law and regulations section above, these 
symptoms are more congruent with a 70 percent disability 
rating.

Accordingly, the Board finds that the symptomatology 
associated with the appellant's PTSD approximates that which 
allows for the assignment of a 70 percent disability rating, 
and no higher.

Fenderson Considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

The VA evaluation and treatment records demonstrate that the 
appellant's PTSD symptomatology has been relatively 
consistent for the entire period under consideration.  
Notably, VA examination and treatment records document the 
appellant's feelings of depression and anxiety, his 
hallucinations, impaired impulse control as well as social 
and occupation impairment.  See VAMC Mental Health Triage 
note, September 12, 2003; VAMC Mental Health Assessment, 
September 15, 2003; VAMC Addiction Index Survey, September 
25, 2003; VAMC Social Work Note, October 1, 2003; VAMC 
Mental Health Note, October 3, 2003; VA PTSD Examination 
Report, April 1, 2004.  

Accordingly, after a careful review of the record, the Board 
can find no evidence to support a finding that the 
appellant's service-connected PTSD symptomatology was more 
or less severe during the appeal period.  Accordingly, the 
70 percent rating is assigned from September 12, 2003 to 
July 21, 2004.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence more nearly 
approximates the criteria for the assignment of a 70 percent 
disability rating for the appellant's service-connected PTSD 
from September 12, 2003 to July 21, 2004.

III.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2008), Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is 
a three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

Neither the appellant nor his attorney expressly raised the 
matter of entitlement to an extraschedular rating.  The 
appellant's contentions have been limited to those discussed 
above, i.e., that his disability is more severe than is 
reflected by the currently assigned rating.  See Brannon v. 
West, 12 Vet. App. 32 (1998) [while the Board must interpret 
a claimant's submissions broadly, the Board is not required 
to conjure up issues that were not raised by the claimant].  
Moreover, the appellant and his attorney have not identified 
any factors which may be considered to be exceptional or 
unusual with respect to the service-connected PTSD and the 
Board has been similarly unsuccessful.

The record does not show that the appellant has required 
frequent hospitalizations for his service-connected PTSD.  
There is no unusual clinical picture presented, nor is there 
any other factor which takes the disability outside the 
usual rating criteria.

In short, the evidence does not support the proposition that 
the appellant's PTSD (from September 12, 2003 to July 21, 
2004) presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards and warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2009).






ORDER

Entitlement to an increased disability rating of 70 percent 
is granted for PTSD, from September 12, 2003 to July 21, 
2004, subject to controlling regulations applicable to the 
payment of monetary benefits.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


